Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 09/09/2021 has been entered. Claims 1-2, 4-7 and 9 remain pending in the application. Claims 1 and 5 have been amended and claim 3 has been canceled by the Applicant.  Previous claims 1-7 and 9 rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been partially withdrawn in light of Applicant’s amendment to claim 1. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application KR 10-2017-0170635, filed 12/12/2017 (Korea). 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki  US 20170293051 A1 (of record, see Information Disclosure Statement dated 06/26/2020).
In regard to independent claim 1, Kawasaki teaches (see Figs. 1-5) a lens (e.g. optical component, e.g. lens 1, see Title, Abstract, paragraphs [01-06, 14-19, 29-33, 35-41], including lenses and aspherical lenses with their optically effective and non-effective areas that are covered with antireflection and light shielding film, that prevent harmful rays and raise of flares and ghosts, as detailed in e.g. paragraphs [03, 38-40]), comprising: 
a refractive portion (i.e. as optical component lens 1 e.g. aspheric lens, transparent lens substrate , with e.g. convex, concave surface,  surface 1b, including optically effective area e.g. not covered with light-shielding film 2 and therefore able to refract light, and non-effective area as area or surface 1b covered with light shielding film 2 thus not refracting incident light, see paragraphs [29-33, 36-37]), including a light refracting region configured to refract incident light (i.e. as 1b includes optically effective area that is not covered with light-shielding film 2 and therefore configured to refract light, see paragraphs [29-33, 36-37], e.g. Fig. 2), and a non-light  refracting region that does not refract light (including optically non-effective area of 1b surface that is covered with light-shielding film 2 and therefore configured not to refract light, see paragraphs [29-33, 36-37], see e.g. Fig. 2); 
a flange portion disposed at an edge of the refractive portion (i.e. surrounding surface area  1c, 1d disposed at the edge of surface 1b, in optically non-effective area and is covered with light-shielding film 2, see paragraphs [29-31, 36-37], as depicted in e.g. Figs. 1-3); and 
a light shielding portion shielding incident light and extending from the flange portion towards the refractive portion (i.e. as shielding film 2 extending from flange portion 1d,1c, over non-effective area of 1b,  towards optical effective surface area of  1b i.e. effective area on 1,  paragraphs [29-32, 36-37], as depicted in e.g. Figs. 1-3]), 
wherein the lens satisfies an equation 
0.2 <= L/(Dmax - DED) <= 1.0 (i.e. as due to the length of the shielding film 2 on concave surface portion i.e. optically non-effective area of 1b surface in Fig. 1-3, and the difference between the maximum diameter of the concave smooth surface 1b and the maximum diameter of optically effective area of 1b extending to edge of shielding film 2, resulting in  above ratio being equal to 1 as clearly depicted in Figs. 1-2,  or also taking that optically effective area of 1b extends over AR coating 3 to the edge of region 12, in which case the ratio above is slightly less than 1, due to as  sizes of effective lens region is slightly smaller and does not extend to edge of light shielding film 2, as clearly depicted in Fig. 3, see paragraphs [29-32, 35-37, 47], Table 1),
where Dmax is a maximum diameter of the refractive portion (i.e. as maximum diameter of the concave smooth surface 1b with optically effective and non-effective region in the concave part of the lens surface, as depicted in Figs. 1-3), DED is a Page 8013057.1738 maximum diameter of an effective region in the refractive portion (i.e. as the maximum diameter of optically effective area of 1b extending to edge of shielding film 2 as in Figs. 1-2, or edge of region 12 as in Fig. 3), L is a length of the light shielding portion extending from a boundary between the flange portion and the refractive portion towards the refractive portion (i.e. as length of the shielding film 2 on concave surface portion 1b i.e. extending from boundary between 1c and 1b areas towards the 1b area in Fig. 1-3, paragraphs [29-32, 35-37, 47], Table 1), and 
wherein the light refracting region is configured as an aspherical surface (i.e. as optical component lens 1 is configures as aspheric lens see paragraphs [29-33, 36-37]).
  
Regarding claim 2, Kawasaki teaches (see Figs. 1-5) that the light shielding portion (2) comprises a first light shielding portion disposed in the flange portion (2 covering flange non-effective areas 1c, 1d, paragraphs [29-32, 36-37], see Figs. 1-3), and a second light shielding portion disposed in the refractive portion (i.e. as shielding film 2 on concave surface portion 1b i.e. extending from boundary between 1c and 1b areas towards the 1b area in Fig. 1-3, paragraphs [29-32, 36-37]).   
Regarding claim 4, Kawasaki teaches (see Figs. 1-5) that the flange portion comprises a protrusion configured to be in contact with an adjacent lens (i.e. as flange portion surface area 1c as surrounding area  has a flat portion protruding from the optically effective areas that can serve as contact areas for lens in optical system(s) , see paragraphs [02, 29-33, 36-37, 50], Figs 1-3).   
Regarding claim 5, Kawasaki teaches (see Figs. 1-5) that the light shielding portion (2) is disposed in the flange portion and in the non-light refracting region of the refractive portion (i.e. as shielding film 2 is disposed in flange areas 1d,1c i.e. and in non-effective area of the 1b smooth concave surface, surface of lens 1, as depicted in e.g. Figs. 1-3], see paragraphs [29-33, 36-37]).  
Regarding claim 6, Kawasaki teaches (see Figs. 1-5) that the refractive portion has a concave surface (i.e. as optical component lens 1 as meniscus lens, has 1b surface area that is concave, as depicted in e.g. Figs. 1-3], see paragraphs [29-33]). 
Regarding claim 7, Kawasaki teaches (see Figs. 1-5) that the refractive portion has a convex surface (i.e. as optical component lens 1 as meniscus lens, has convex surface, opposite from 1b surface, as depicted in e.g. Figs. 1-3], see paragraphs [29-33]). 
Regarding claim 9, Kawasaki teaches (see Figs. 1-5) that the light shielding portion (2)  is disposed on a circumferential surface of the flange portion (i.e. as 2 is disposed on e.g. lateral surface 1d of the flange part 1c,1d of the lens 1, paragraphs [36-37], as depicted in Figs. 1-2).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al (hereafter Sonoda, of record) US 20160377767 A1 in view of Kawasaki  US 20170293051 A1 (of record, see Information Disclosure Statement dated 06/26/2020).
 In regard to independent claim 1, Sonoda teaches (see Figs. 1-9) a lens (i.e. lens assembly, with e. g. lenses 1, 2, see Title, Abstract, paragraphs [13, 15-22, 34-38, 46-50]), comprising: 
a refractive portion (i.e. as lens 1, 2 with surfaces e.g. concave 1b, and convex 2a of 1 and 2 capable of refracting incident light, and including light refracting portion e.g. convex/concave radiation effective portions not covered with shielding film 5(6) or 7, and ineffective portions e.g. portions where e.g. light shielding film 5,6(5) or 7 is deposited, see paragraphs [34-37, 39, 46, 49-50], as depicted in Figs. 1-3), including a light refracting region configured to refract incident light (e.g. convex/concave radiation effective portions of 1b, 2a not covered with shielding film 5(6) or 7, paragraphs [34-37, 39, 46, 49-50], as depicted in Figs. 1-3),  and a non-light refracting region that does not refract light (i.e. as lens portions e.g. surfaces concave 1b, and/or convex 2a, of lenses 1 and 2 as ineffective portions e.g. portions where e.g. light shielding film 5,6(5) or 7 is deposited thus not refracting light, see paragraphs [34-37, 39, 46, 49-50], as depicted in Figs. 1-3); 
a flange portion disposed at an edge of the refractive portion (i.e. as edge portion 15 of 1, 2 including radiation ineffective portions, portions for fixing lenses to lens barrel 3 and 8, paragraphs [34-39, 46-50], as depicted in e.g. Figs. 1-3); and 
a light shielding portion shielding incident light and extending from the flange portion towards the refractive portion (i.e. as light shielding film 6 and it’s portion 5 as flattening member disposed over the portion of structure film 4 on surface of lens 1, and 7 on lens 2, that are shielding incident light and extending from edge portion 15 towards lens portions e.g. concave/convex surfaces 1b, 2a  light refracting portions; note shielding film 6 is also member 5 as in Fig. 1 or separate shielding film 6 extending with member 5 as in Fig. 1, 3, paragraphs [34-39, 46-50]), 
wherein the lens satisfies an equation 
0.2 <= L/(Dmax - DED) <= 1.0 (i.e. as the length of the shielding film as 5 of 6(5) on concave surface portion 1a in Fig. 1, or length of film 7 on convex optical surface 2a, cover all of the concave portion of light radiation effective portion from the cusp/protrusion on 1b of 15 to the end portion covered with 5, as depicted in Figs. 2-3, and also because 7 covers all of the radiation effective portion on front convex surface 2a of 2 from the side surface edge to the contacting portion at protrusion/cusp of 1,1b at edge portion 15, as depicted in Fig. 2-3, paragraphs [34-39, 46-50], see also 112 section and claim interpretation above, i.e. as in Sonoda length of shielding film 5 past the cusp on surface 1b is the same as difference between maximum diameter of the optical refractive portion i.e. concave part of 1b to the cusp and maximum diameter of the light refracting portion of 1b extending just to the edge of 5, thus the above ratio is one; and similarly for portion of 7 on convex surface 2a of lens 2 is same or smaller than the difference between maximum diameter of refractive portion i.e. convex portion of 2a and maximum diameter effective light refracting portion on 2a extending to/below the edge of 7 due in part to light blocking from lens 1 surface covered with shielding 5, as clearly depicted in Figs. 2-3),
where Dmax is a maximum diameter of the refractive portion (i.e. as maximum diameter of 1, 1b concave surface side up to the cusp/protrusion at 15, and/or diameter of lens 2, 2a convex surface, as depicted in Figs. 1-3), DED is a Page 8013057.1738 maximum diameter of an effective region in the refractive portion (i.e. as maximum diameter of 1, 1b of light refracting surface side up to the edge of light shielding film 5,6(5), and/or maximum diameter of 2, 2a light refracting surface side up to/below the edge of light shielding film 7 due in part to light blocking from lens 1 surface covered with shielding 5, as depicted in Figs. 1-3), L is a length of the light shielding portion extending from a boundary between the flange portion and the refractive portion towards the refractive portion (i.e. as the length of the shielding film as 5 of 6(5) in Fig. 1 on concave part of 1b, and/or length of film 7 on optical convex surface 2a, covering all of the portion of light refracted portion from the cusp/protrusion on 1b of 15 to the end portion covered with 5, as depicted in Figs. 2-3, and length of 7 covering of the convex portion on front surface 2a of 2 from the side surface edge to the contacting portion at protrusion/cusp of 1,1b at edge portion 15, as depicted in Fig. 1, paragraphs [34-39, 46-50]), and 
wherein the light refracting region configured as spherical (i.e. as lens portions e.g. surfaces convex 1a, effective concave 1b surface, and/or convex 2a, 2b of lenses 1 and 2 refracting incident light, including light radiation effective and ineffective portions, are spherical, see paragraphs [34-37, 39, 46, 49], as depicted in Figs. 1-3).  
But, Sonoda is silent that the refractive region is configured as aspheric. 
However, Kawasaki teaches in the same field of invention of an optical component and method of manufacturing the same (see Figs. 1-5, Title, Abstract, paragraphs [01-06, 14-19, 29-33, 35-41]), and further teaches also including optical elements including aspherical lenses with their optically effective surfaces e.g. are covered with antireflection, and also non-effective areas covered with light shielding film, that prevent harmful rays and raise of flares and ghosts, see e.g. paragraphs [03, 38-40]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kawasaki of providing lens shielding arrangement to optical elements including aspherical lenses to lens assembly and lens of Sonoda in order to provide light shielding and prevent harmful rays and raise of flares and ghosts to aspheric lenses, (see Kawasaki e.g. paragraphs [03, 38-40]).
Regarding claim 2, Sonoda-Kawasaki combination teaches the invention as set forth above and Sonoda teaches (see Figs. 1-9) that the light shielding portion (6(5), 7) comprises a first light shielding portion disposed in the flange portion (i.e. as 6(5) and 7 disposed in edge portion 15 in light radiation ineffective portions, paragraphs [34-39, 46-50], as depicted in Figs. 1-3), and a second light shielding portion disposed in the refractive portion (i.e. as e.g. 5 of 6(5) and 7 portion disposed on parts of optical surfaces 1b, 2a of 1 and 2 in light radiation effective portions region  i.e. past the cusp in 15, paragraphs [34-39, 46-50], as depicted in Figs. 1-3). 
Regarding claim 4, Sonoda-Kawasaki combination teaches the invention as set forth above and Sonoda teaches (see Figs. 1-9) that the flange portion comprises a protrusion configured to be in contact with an adjacent lens (i.e. as the edge portion 15 includes protrusion, marked as 55, 45 and its equivalents in Fig 1, see Figs. 7-9) configured to be in contact with an adjacent lens, paragraphs [16, 22, 3438, 46-47]).  
Regarding claim 5, Sonoda-Kawasaki combination teaches the invention as set forth above and Sonoda teaches (see Figs. 1-9) that the light shielding portion (6(5), 7) is disposed in the flange portion and in the non-light refracting region of the refractive portion (i.e. as 6(5) and 7 disposed in edge portion 15 in light radiation ineffective concave (or convex) portions, paragraphs [34-39, 46-50], as depicted in Figs. 1-3), and region portion disposed on parts of optical surfaces 1b, 2a of 1 and 2 in light radiation effective portions just past the cusp of 15, paragraphs [34-39, 46-50], as depicted in Figs. 1-3). 
Regarding claim 6, Sonoda-Kawasaki combination teaches the invention as set forth above and Sonoda teaches (see Figs. 1-9) that the refractive portion has a concave surface (i.e. as concave surface 1b of 1, paragraphs [34-39, 46-50], as depicted in Figs. 1-3).  
Regarding claim 7, Sonoda-Kawasaki combination teaches the invention as set forth above and Sonoda teaches (see Figs. 1-9) that the refractive portion has a convex surface (i.e. as convex surface 1a of 1, 2a, 2b of 2, see  paragraphs [34-39, 46-50], as depicted in Figs. 1-3).  
Regarding claim 9, Sonoda-Kawasaki combination teaches the invention as set forth above and Sonoda teaches (see Figs. 1-9) that the light shielding portion (6(5), 7) is disposed on a circumferential surface of the flange portion (i.e. as shielding film 6(5), 7 is disposed on circumferential side surfaces of 1, 2 in edge portions 15, see paragraphs [34-36], as depicted in Fig. 1).


Response to Arguments

Applicant's arguments filed in the remarks dated 09/09/2021 with respect to claim 1 have been fully considered but they are not persuasive. 
The Applicant argues on page 9 that the cited prior art of Kawasaki does not disclose the claim limitation for (1) "the lens satisfies an equation 0.2  L/(Dmax - DED)   1.0, where Dmax is a maximum diameter of the refractive portion, DED is a maximum diameter of the light refracting region in the refractive portion, L is a length of the light shielding portion extending from a boundary between the flange portion and the refractive portion towards the refractive portion," because allegedly Kawasaki does not recite or have DED as the maximum diameter of the light refracting region, or diameters of effective area and non-effective area. 
The Examiner respectfully disagrees. With respect to issue (1) as noted in the rejection above, the cited prior art of Kawasaki teaches all limitations of claim 1, as Kawasaki teaches (see Figs. 1-5) a lens (e.g. optical component, e.g. lens 1, see Title, Abstract, paragraphs [01-06, 14-19, 29-33, 35-41], including lenses and aspherical lenses with their optically effective and non-effective areas that are covered with antireflection and light shielding film, that prevent harmful rays and raise of flares and ghosts, as detailed in e.g. paragraphs [03, 38-40]), comprising: a refractive portion (i.e. as optical component lens 1 e.g. aspheric lens, transparent lens substrate, with e.g. convex, concave surface,  surface 1b, including optically effective area e.g. not covered with light-shielding film 2 and therefore able to refract light, and non-effective area as area or surface 1b covered with light shielding film 2 thus not refracting incident light, see paragraphs [29-33, 36-37]), including a light refracting region configured to refract incident light (i.e. as 1b includes optically effective area that is not covered with light-shielding film 2 and therefore configured to refract light, see paragraphs [29-33, 36-37], e.g. Fig. 2), and a non-light  refracting region that does not refract light (including optically non-effective area of 1b surface that is covered with light-shielding film 2 and therefore configured not to refract light, see paragraphs [29-33, 36-37], see e.g. Fig. 2); 
a flange portion disposed at an edge of the refractive portion (i.e. surrounding surface area  1c, 1d disposed at the edge of surface 1b, in optically non-effective area and is covered with light-shielding film 2, see paragraphs [29-31, 36-37], as depicted in e.g. Figs. 1-3); and 
a light shielding portion shielding incident light and extending from the flange portion towards the refractive portion (i.e. as shielding film 2 extending from flange portion 1d,1c, over non-effective area of 1b,  towards optical effective surface area of  1b i.e. effective area on 1,  paragraphs [29-32, 36-37], as depicted in e.g. Figs. 1-3]), 
wherein the lens satisfies an equation 0.2 <= L/(Dmax - DED) <= 1.0 (i.e. as due to the length of the shielding film 2 on concave surface portion i.e. optically non-effective area of 1b surface in Fig. 1-3, and the difference between the maximum diameter of the concave smooth surface 1b and the maximum diameter of optically effective area of 1b extending to edge of shielding film 2, resulting in  above ratio being equal to 1 as clearly depicted in Figs. 1-2,  or also taking that optically effective area of 1b extends over AR coating 3 to the edge of region 12, in which case the ratio above is slightly less than 1, due to as  sizes of effective lens region is slightly smaller and does not extend to edge of light shielding film 2, as clearly depicted in Fig. 3, see paragraphs [29-32, 35-37, 47], Table 1), where Dmax is a maximum diameter of the refractive portion (i.e. as maximum diameter of the concave smooth surface 1b with optically effective and non-effective region in the concave part of the lens surface, as depicted in Figs. 1-3), DED is a Page 8013057.1738 maximum diameter of an effective region in the refractive portion (i.e. as the maximum diameter of optically effective area of 1b extending to edge of shielding film 2 as in Figs. 1-2, or edge of region 12 as in Fig. 3), L is a length of the light shielding portion extending from a boundary between the flange portion and the refractive portion towards the refractive portion (i.e. as length of the shielding film 2 on concave surface portion 1b i.e. extending from boundary between 1c and 1b areas towards the 1b area in Fig. 1-3, paragraphs [29-32, 35-37, 47], Table 1), and wherein the light refracting region is configured as an aspherical surface (i.e. as optical component lens 1 is configures as aspheric lens see paragraphs [29-33, 36-37]).
Specifically, Kawasaki expressly teaches that the lens has a refractive portion (i.e. as optical component lens 1 e.g. aspheric lens, transparent lens substrate , with e.g. convex, concave surface,  surface 1b, including optically effective area e.g. not covered with light-shielding film 2 and therefore able to refract light, and non-effective area as area or surface 1b covered with light shielding film 2 thus not refracting incident light, see paragraphs [29-33, 36-37]), including a light refracting region configured to refract incident light (i.e. as 1b includes optically effective area that is not covered with light-shielding film 2 and therefore configured to refract light, see paragraphs [29-33, 36-37], e.g. Fig. 2), and a non-light  refracting region that does not refract light (including optically non-effective area of 1b surface that is covered with light-shielding film 2 and therefore configured not to refract light, see paragraphs [29-33, 36-37], see e.g. Fig. 2). Therefore, Kawasaki also discloses the relevant diameters and sizes of light shielding portion of the lens, and that lens satisfies an equation 
0.2 <= L/(Dmax - DED) <= 1.0 (i.e. as due to the length of the shielding film 2 on concave surface portion i.e. optically non-effective area of 1b surface in Fig. 1-3, and the difference between the maximum diameter of the concave smooth surface 1b and the maximum diameter of optically effective area of 1b extending to edge of shielding film 2, resulting in  above ratio being equal to 1 as clearly depicted in Figs. 1-2,  or also taking that optically effective area of 1b extends over AR coating 3 to the edge of region 12, in which case the ratio above is slightly less than 1, due to as  sizes of effective lens region is slightly smaller and does not extend to edge of light shielding film 2, as clearly depicted in Fig. 3, see paragraphs [29-32, 35-37, 47], Table 1), where Dmax is a maximum diameter of the refractive portion (i.e. as maximum diameter of the concave smooth surface 1b with optically effective and non-effective region in the concave part of the lens surface, as depicted in Figs. 1-3), DED is a Page 8013057.1738 maximum diameter of an effective region in the refractive portion (i.e. as the maximum diameter of optically effective area of 1b extending to edge of shielding film 2 as in Figs. 1-2, or edge of region 12 as in Fig. 3), L is a length of the light shielding portion extending from a boundary between the flange portion and the refractive portion towards the refractive portion (i.e. as length of the shielding film 2 on concave surface portion 1b i.e. extending from boundary between 1c and 1b areas towards the 1b area in Fig. 1-3, paragraphs [29-32, 35-37, 47], Table 1). It is also held that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131. Kawasaki therefore expressly discloses all features of claim 1, including the features noted under issue (1) as presented above. Applicant’s argument involving roughness surfaces of lens, do not seems commensurate with the rejection of record or the claim limitations. Moreover, Kawasaki clearly discloses the above ratio noted under issue (1) through the structural features of the lens that has all the recited elements including the optically effective and optically non-effective i.e. shielded areas and associated sizes. 
Therefore, applicant’s arguments regarding the above issue (1) are not persuasive. 
 
The Applicant argues on page 10-11 that the cited prior art of Sonoda does not disclose the new amended claim limitation for (2) "the lens satisfies an equation 0.2  L/(Dmax - DED)   1.0, where Dmax is a maximum diameter of the refractive portion, DED is a maximum diameter of the light refracting region in the refractive portion, L is a length of the light shielding portion extending from a boundary between the flange portion and the refractive portion towards the refractive portion," because allegedly Sonoda does not recite or have DED as the maximum diameter of the light refracting region. The Examiner respectfully disagrees. With respect to issue (2) as noted in the rejection above, the cited prior art of Sonoda teaches most and in combination with the cited prior art of Kawasaki renders obvious all limitations of claim 1, as Sonoda teaches 
(see Figs. 1-9) a lens (i.e. lens assembly, with e. g. lenses 1, 2, see Title, Abstract, paragraphs [13, 15-22, 34-38, 46-50]), comprising: 
a refractive portion (i.e. as lens 1, 2 with surfaces e.g. concave 1b, and convex 2a of 1 and 2 capable of refracting incident light, and including light refracting portion e.g. convex/concave radiation effective portions not covered with shielding film 5(6) or 7, and ineffective portions e.g. portions where e.g. light shielding film 5,6(5) or 7 is deposited, see paragraphs [34-37, 39, 46, 49-50], as depicted in Figs. 1-3), including a light refracting region configured to refract incident light (e.g. convex/concave radiation effective portions of 1b, 2a not covered with shielding film 5(6) or 7, paragraphs [34-37, 39, 46, 49-50], as depicted in Figs. 1-3),  and a non-light refracting region that does not refract light (i.e. as lens portions e.g. surfaces concave 1b, and/or convex 2a, of lenses 1 and 2 as ineffective portions e.g. portions where e.g. light shielding film 5,6(5) or 7 is deposited thus not refracting light, see paragraphs [34-37, 39, 46, 49-50], as depicted in Figs. 1-3); 
a flange portion disposed at an edge of the refractive portion (i.e. as edge portion 15 of 1, 2 including radiation ineffective portions, portions for fixing lenses to lens barrel 3 and 8, paragraphs [34-39, 46-50], as depicted in e.g. Figs. 1-3); and 
a light shielding portion shielding incident light and extending from the flange portion towards the refractive portion (i.e. as light shielding film 6 and it’s portion 5 as flattening member disposed over the portion of structure film 4 on surface of lens 1, and 7 on lens 2, that are shielding incident light and extending from edge portion 15 towards lens portions e.g. concave/convex surfaces 1b, 2a  light refracting portions; note shielding film 6 is also member 5 as in Fig. 1 or separate shielding film 6 extending with member 5 as in Fig. 1, 3, paragraphs [34-39, 46-50]), 
wherein the lens satisfies an equation 0.2 <= L/(Dmax - DED) <= 1.0 (i.e. as the length of the shielding film as 5 of 6(5) on concave surface portion 1a in Fig. 1, or length of film 7 on convex optical surface 2a, cover all of the concave portion of light radiation effective portion from the cusp/protrusion on 1b of 15 to the end portion covered with 5, as depicted in Figs. 2-3, and also because 7 covers all of the radiation effective portion on front convex surface 2a of 2 from the side surface edge to the contacting portion at protrusion/cusp of 1,1b at edge portion 15, as depicted in Fig. 2-3, paragraphs [34-39, 46-50], see also 112 section and claim interpretation above, i.e. as in Sonoda length of shielding film 5 past the cusp on surface 1b is the same as difference between maximum diameter of the optical refractive portion i.e. concave part of 1b to the cusp and maximum diameter of the light refracting portion of 1b extending just to the edge of 5, thus the above ratio is one; and similarly for portion of 7 on convex surface 2a of lens 2 is same or smaller than the difference between maximum diameter of refractive portion i.e. convex portion of 2a and maximum diameter effective light refracting portion on 2a extending to/below the edge of 7 due in part to light blocking from lens 1 surface covered with shielding 5, as clearly depicted in Figs. 2-3),
where Dmax is a maximum diameter of the refractive portion (i.e. as maximum diameter of 1, 1b concave surface side up to the cusp/protrusion at 15, and/or diameter of lens 2, 2a convex surface, as depicted in Figs. 1-3), DED is a Page 8013057.1738 maximum diameter of an effective region in the refractive portion (i.e. as maximum diameter of 1, 1b of light refracting surface side up to the edge of light shielding film 5,6(5), and/or maximum diameter of 2, 2a light refracting surface side up to/below the edge of light shielding film 7 due in part to light blocking from lens 1 surface covered with shielding 5, as depicted in Figs. 1-3), L is a length of the light shielding portion extending from a boundary between the flange portion and the refractive portion towards the refractive portion (i.e. as the length of the shielding film as 5 of 6(5) in Fig. 1 on concave part of 1b, and/or length of film 7 on optical convex surface 2a, covering all of the portion of light refracted portion from the cusp/protrusion on 1b of 15 to the end portion covered with 5, as depicted in Figs. 2-3, and length of 7 covering of the convex portion on front surface 2a of 2 from the side surface edge to the contacting portion at protrusion/cusp of 1,1b at edge portion 15, as depicted in Fig. 1, paragraphs [34-39, 46-50]), and 
wherein the light refracting region configured as spherical (i.e. as lens portions e.g. surfaces convex 1a, effective concave 1b surface, and/or convex 2a, 2b of lenses 1 and 2 refracting incident light, including light radiation effective and ineffective portions, are spherical, see paragraphs [34-37, 39, 46, 49], as depicted in Figs. 1-3).  
But, Sonoda is silent that the refractive region is configured as aspheric. 
However, Kawasaki teaches in the same field of invention of an optical component and method of manufacturing the same (see Figs. 1-5, Title, Abstract, paragraphs [01-06, 14-19, 29-33, 35-41]), and further teaches also including optical elements including aspherical lenses with their optically effective surfaces e.g. are covered with antireflection, and also non-effective areas covered with light shielding film, that prevent harmful rays and raise of flares and ghosts, see e.g. paragraphs [03, 38-40]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kawasaki of providing lens shielding arrangement to optical elements including aspherical lenses to lens assembly and lens of Sonoda in order to provide light shielding and prevent harmful rays and raise of flares and ghosts to aspheric lenses, (see Kawasaki e.g. paragraphs [03, 38-40]).
Specifically, Sonoda clearly teaches that the lens satisfies an equation 
0.2 <= L/(Dmax - DED) <= 1.0 (i.e. as the length of the shielding film as 5 of 6(5) on concave surface portion 1a in Fig. 1, or length of film 7 on convex optical surface 2a, cover all of the concave portion of light radiation effective portion from the cusp/protrusion on 1b of 15 to the end portion covered with 5, as depicted in Figs. 2-3, and also because 7 covers all of the radiation effective portion on front convex surface 2a of 2 from the side surface edge to the contacting portion at protrusion/cusp of 1,1b at edge portion 15, as depicted in Fig. 2-3, paragraphs [34-39, 46-50], i.e. as in Sonoda length of shielding film 5 past the cusp on surface 1b is the same as difference between maximum diameter of the optical refractive portion i.e. concave part of 1b to the cusp and maximum diameter of the light refracting portion of 1b extending jut to the edge of 5; and similarly for portion of 7 on convex surface 2a of lens 2 is same or smaller than the difference between maximum diameter of refractive portion i.e. convex portion of 2a and maximum diameter effective light refracting portion on 2a extending to/below the edge of 7 due in part to light blocking from lens 1 surface covered with shielding 5, as clearly depicted in Figs. 2-3), where Dmax is a maximum diameter of the refractive portion (i.e. as maximum diameter of 1, 1b concave surface side up to the cusp/protrusion at 15, and/or diameter of lens 2, 2a convex surface, as depicted in Figs. 1-3), DED is a Page 8013057.1738 maximum diameter of an effective region in the refractive portion (i.e. as maximum diameter of 1, 1b of light refracting surface side up to the edge of light shielding film 5,6(5), and/or maximum diameter of 2, 2a light refracting surface side up to/below the edge of light shielding film 7 due in part to light blocking from lens 1 surface covered with shielding 5, as depicted in Figs. 1-3), L is a length of the light shielding portion extending from a boundary between the flange portion and the refractive portion towards the refractive portion (i.e. as the length of the shielding film as 5 of 6(5) in Fig. 1 on concave part of 1b, and/or length of film 7 on optical convex surface 2a, covering all of the portion of light refracted portion from the cusp/protrusion on 1b of 15 to the end portion covered with 5, as depicted in Figs. 2-3, and length of 7 covering of the convex portion on front surface 2a of 2 from the side surface edge to the contacting portion at protrusion/cusp of 1,1b at edge portion 15, as depicted in Fig. 1, paragraphs [34-39, 46-50]).  Moreover, due to the disclosed structures of films and coatings applied to lens 1 or 2, the optical surfaces necessarily include effective optical portion(s) through which optical rays pass in and out of, and optical portions that are obstructed and shielded by applied or nearby shielding films, and such portions have their corresponding maximum diameters, as clearly outlined above and depicted in Figures 1-2. 
 Regarding the above issues (1) and (2)  it is noted that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131. Moreover, Applicant’s argument that film 5 of Sonoda is merely disposed on the fine uneven structure film 4 (paragraph 46) and is not the same as difference between Dmax and DED, is neglecting the structures of the applied shielding films on the surfaces of the lens element 1 with its specific characteristics as presented in Sonoda reference. The maxim diameters, Dmax and DED of lens 1 or 2 are clearly denoted with regard to the lens surfaces 1b and 2a with the difference being the length of the applied shielding 5 on the optically effective portions of lens surfaces 1b or 2a, as presented above. Thus it is additionally noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
No additional substantial arguments were presented in the Remarks date 01/19/2021 after page 11. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIN PICHLER/             Primary Examiner, Art Unit 2872